Dear Mr. Bruneau:
This office has been asked to clarify opinion 96-466, written by Ms. Angie Rogers LaPlace, Assistant Attorney General, dated October 24, 1996.
Opinion 96-466 concluded that absentee voting in person must end at 4:30 p.m. on the last day of absentee voting, provided that the persons in line at 4:30 p.m. will be allowed to vote absentee.
LSA-R.S. 18:1309A provides:
     1.  Absentee voting is conducted from 12 days before an election to 6 days before an election.
     2.  Regular office hours for absentee voting are from 8:30 a.m. to 4:30 p.m., Monday through Friday, and 8:30 a.m. until 12 noon on Saturday.
     3.  If a holiday occurs or is proclaimed by the Governor during the period for absentee voting, the registrar shall be open from 8:30 a.m. until 4:30 p.m. on the last day.  (This provision is only operative when the last day for absentee voting falls on a Saturday, because regular office hours for absentee voting already are extended until 4:30 p.m.)
     4.  On the last day, absentee voting in person shall end when all persons, who were in line at the close of regular office hours, have voted.
Thus, if the last day for absentee voting falls on a weekday, where regular office hours are 8:30 a.m. to 4:30 p.m., absentee voting ends when the voters who were in line at 4:30 p.m. have voted.
If the last day for absentee voting falls on a Saturday, the regular office hours for absentee voting are extended from 12 noon to 4:30 p.m.  But the voters in line at 4:30 p.m. shall be allowed to vote.
Nothing in the law prohibits a registrar of voters, in the exercise of his or her discretion, from conducting absentee voting beyond the time of regular office hours.  However, on the last day for absentee voting, the registrar shall not conduct absentee voting beyond 4:30 p.m. except to allow those who were in line at 4:30 p.m. to cast their vote.
Prior opinions of this office are in conflict, some holding that absentee ballots may only be cast during regular office hours while others hold that absentee voting may be conducted after regular office hours and on holidays.  To resolve this conflict we hereby recall and rescind any opinions in conflict with this opinion, 96-466-A, and conclude that during the absentee voting period the registrar may conduct absentee voting outside regular office hours, although he or she is not required to conduct absentee voting after regular office hours.  However, this discretion does not apply to the last day for absentee voting.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: ________________________________ Kenneth C. DeJean General Counsel
cc:  Hon. Jerry M. Fowler, Commissioner of Elections
Hon. W. Fox McKeithen, Sec. of State
Angie Quienalty, Reg. of Voters — Calcasieu Parish
Date Received: October 25, 1996
Date Released: O: October 25, 1996
KENNETH C. DEJEAN GENERAL COUNSEL